ATTORNEY GRIEVANCE COMMISSION                           *      IN THE
OF MARYLAND
                                                        *      COURT OF APPEALS

v.                                                      *      OF MARYLAND

                                                        *      Misc. Docket AG No. 4
                                                               September Term, 2022
RACHAEL LEE ROBERTS                                     *
                                                               (No. C-12-CV-22-000179,
                                                        *      Circuit Court for Harford
                                                               County

                                         ORDER

       Upon consideration of the Joint Petition for Disbarment by Consent filed on October

4, 2022, by the Attorney Grievance Commission of Maryland, Petitioner, and Rachael Lee

Roberts, Respondent, in which the parties jointly petition the Court to disbar Respondent,


       WHEREAS, in the Joint Petition, the parties advise that after being served with a

Petition for Disciplinary and Remedial Action and discovery, Respondent failed to file an

answer and the Circuit Court for Harford County entered an order of default,


       WHEREAS, thereafter, according to the Joint Petition, Petitioner and Respondent

appeared for a hearing and the hearing judge admitted into evidence the Petitioner’s Request

for Admissions,


       WHEREAS, in the Joint Petition, the parties agree that evidence admitted at the

hearing established conduct that violates Maryland Attorneys’ Rules of Professional Conduct

1.1 (competence), 1.3 (diligence), 1.4(a) and (b) (communication), 8.1(a) and (b) (bar

admission and disciplinary matters), and 8.4(a), (b), (c), and (d) (misconduct),
       WHEREAS, the conduct set forth in the Joint Petition establishes such violations and

establishes that Respondent has engaged in misconduct for which disbarment may be

warranted,


       WHEREAS, the parties agree that the appropriate disposition is disbarment and

Respondent consents to disbarment,


       Now, therefore, it is this 12th day of October, 2022,


       ORDERED, by the Court of Appeals of Maryland, that, effective October 31, 2022,

the Respondent, Rachael Lee Roberts, is disbarred from the practice of law in the State of

Maryland for violation of Rules 1.1, 1.3, 1.4(a) and (b), 8.1(a) and (b), 8.4(a), (b), (c) and (d)

of the Rules of Professional Conduct; and it is further


       ORDERED, that the Clerk of this Court shall remove the name of Rachael Lee

Roberts from the register of attorneys in this Court, and certify that fact to the Trustees of the

Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this

State in accordance with Maryland Rule 19-761(b).



                                                      /s/ Shirley M. Watts
                                                          Senior Judge



*Judge Eaves did not participate in the consideration of this matter.